

	

		II

		109th CONGRESS

		1st Session

		S. 526

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Reed (for himself,

			 Mr. Dodd, Mr.

			 Kennedy, and Mrs. Murray)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Child Care and Development Block Grant Act

		  of 1990 to provide incentive grants to improve the quality of child

		  care.

	

	

		1.Short titleThis Act may be cited as the

			 Child Care Quality Incentive Act of

			 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 makes the following findings:

				(1)Recent research

			 on early brain development reveals that much of a child’s growth is determined

			 by early learning and nurturing care. Research also shows that quality early

			 care and education leads to increased cognitive abilities, positive classroom

			 learning behavior, increased likelihood of long-term school success, and

			 greater likelihood of long-term economic and social self-sufficiency.

				(2)Each day an

			 estimated 13,000,000 children, including 6,000,000 infants and toddlers, spend

			 some part of their day in child care. However, a study in 4 States found that

			 only 1 in 7 child care centers provide care that promotes healthy development,

			 while 1 in 8 child care centers provide care that threatens the safety and

			 health of children.

				(3)Full-day child

			 care can cost $4,000 to $12,000 per year.

				(4)Although Federal

			 assistance is available for child care, funding is severely limited. Even with

			 Federal subsidies, many families cannot afford child care. For families with

			 young children and a monthly income under $1,200, the cost of child care

			 typically consumes 25 percent of their income.

				(5)Payment (or

			 reimbursement) rates, which determine the maximum the State will reimburse a

			 child care provider for the care of a child who receives a subsidy, are too low

			 to ensure that quality care is accessible to all families.

				(6)Low payment rates

			 directly affect the kind of care children get and whether families can find

			 quality child care in their communities. In many instances, low payment rates

			 force child care providers serving low-income children to cut corners in ways

			 that impact the quality of care for the children, including reducing the number

			 of staff, eliminating professional development opportunities, and cutting

			 enriching educational activities and services.

				(7)Children in

			 low-quality child care are more likely to have delayed reading and language

			 skills, and display more aggression toward other children and adults.

				(8)Increased payment

			 rates lead to higher quality child care as child care providers are able to

			 attract and retain qualified staff, provide salary increases and professional

			 training, maintain a safe and healthy environment, and purchase basic supplies,

			 children’s literature, and developmentally appropriate educational

			 materials.

				(b)PurposeThe

			 purpose of this Act is to improve the quality of, and access to, child care by

			 increasing child care payment rates.

			3.Payment

			 ratesSection 658E(c)(4) of

			 the Child Care and Development Block Grant

			 Act of 1990 (42 U.S.C. 9858c(c)(4)) is

			 amended—

			(1)by redesignating

			 subparagraph (B) as subparagraph (C);

			(2)in subparagraph

			 (A), by striking to comparable child care services and inserting

			 to child care services that are comparable (in terms of quality and

			 types of services provided) to child care services; and

			(3)by inserting

			 after subparagraph (A) the following:

				

					(B)Payment

				rates

						(i)SurveysIn

				order to provide the certification described in subparagraph (A), the State

				shall conduct statistically valid and reliable market rate surveys (that

				reflect variations in the cost of child care services by locality), in

				accordance with such methodology standards as the Secretary shall issue. The

				State shall conduct the surveys not less often than at 2-year intervals, and

				use the results of such surveys to implement, not later than 1 year after

				conducting each survey, payment rates described in subparagraph (A) that ensure

				equal access to comparable services as required by subparagraph (A).

						(ii)Cost of living

				adjustmentsThe State shall adjust the payment rates at intervals

				between such surveys to reflect increases in the cost of living, in such manner

				as the Secretary may specify.

						(iii)Rates for

				different ages and types of careThe State shall ensure that the

				payment rates reflect variations in the cost of providing child care services

				for children of different ages and providing different types of care.

						(iv)Public

				disseminationThe State shall, not later than 30 days after the

				completion of each survey described in clause (i), make the results of the

				survey widely available through public means, including posting the results on

				the Internet.

						.

			4.Incentive grants

			 to improve the quality of child care

			(a)FundingSection 658B of

			 the Child Care and Development Block Grant

			 Act of 1990 (42 U.S.C. 9858) is amended—

				(1)by striking

			 There and inserting the following:

					

						(a)Authorization

				of appropriationsThere

						;

				(2)in subsection

			 (a), by inserting (other than section 658H) after this

			 subchapter; and

				(3)by adding at the

			 end the following:

					

						(b)Appropriation

				of funds for grants to improve the quality of child careOut of

				any funds in the Treasury that are not otherwise appropriated, there is

				authorized to be appropriated and there is appropriated $500,000,000 for each

				of fiscal years 2006 through 2010, for the purpose of making grants under

				section 658H.

						.

				(b)Use of block

			 grant fundsSection 658E(c)(3) of the

			 Child Care and Development Block Grant Act

			 of 1990 (42 U.S.C. 9858c(c)(3)) is

			 amended—

				(1)in subparagraph

			 (B), by striking under this subchapter and inserting

			 under this subchapter (other than section 658B(b)); and

				(2)in subparagraph

			 (D), by inserting (other than section 658H) after under

			 this subchapter.

				(c)Establishment

			 of programSection 658G of the

			 Child Care and Development Block Grant Act

			 of 1990 (42 U.S.C. 9858e) is amended by

			 inserting (other than section 658H) after this

			 subchapter.

			(d)Grants to

			 improve the quality of child careThe

			 Child Care and Development Block Grant Act

			 of 1990 (42 U.S.C. 9858 et seq.) is amended

			 by inserting after section 658G the following:

				

					658H.Grants to

				improve the quality of child care

						(a)Authority

							(1)In

				generalThe Secretary shall use the amount appropriated under

				section 658B(b) for a fiscal year to make grants to eligible States, and Indian

				tribes and tribal organizations, in accordance with this section.

							(2)Annual

				paymentsThe Secretary shall make an annual payment for such a

				grant to each eligible State, and for Indian tribes and tribal organizations,

				out of the corresponding payment or allotment made under subsections (a), (b),

				and (e) of section 658O from the amount appropriated under section

				658B(b).

							(b)Eligible

				States

							(1)In

				generalIn this section, the term eligible State

				means a State that—

								(A)has conducted a

				statistically valid survey of the market rates for child care services in the

				State within the 2 years preceding the date of the submission of an application

				under paragraph (2); and

								(B)submits an

				application in accordance with paragraph (2).

								(2)Application

								(A)In

				generalTo be eligible to receive a grant under this section, a

				State shall submit an application to the Secretary at such time, in such

				manner, and accompanied by such information, in addition to the information

				required under subparagraph (B), as the Secretary may require.

								(B)Information

				requiredEach application submitted for a grant under this

				section shall—

									(i)detail the

				methodology and results of the State market rates survey conducted pursuant to

				paragraph (1)(A);

									(ii)describe the

				State’s plan to increase payment rates from the initial baseline determined

				under clause (i);

									(iii)describe how

				the State will increase payment rates in accordance with the market survey

				results, for all types of child care providers who provide services for which

				assistance is made available under this subchapter;

									(iv)describe how

				payment rates will be set to reflect the variations in the cost of providing

				care for children of different ages and different types of care;

									(v)describe how the

				State will prioritize increasing payment rates for—

										(I)care of

				higher-than-average quality, such as care by accredited providers or care that

				includes the provision of comprehensive services;

										(II)care for

				children with disabilities and children served by child protective services;

				or

										(III)care for

				children in communities served by local educational agencies that have been

				identified for improvement under section 1116(c)(3) of the

				Elementary and Secondary Education Act of

				1965 (20 U.S.C. 6316(c)(3));

										(vi)describe the

				State’s plan to assure that the State will make the payments on a timely basis

				and follow the usual and customary market practices with regard to payment for

				child absentee days; and

									(vii)describe the

				State’s plans for making the results of the survey widely available through

				public means.

									(3)Continuing

				eligibility requirement

								(A)Second and

				subsequent paymentsA State shall be eligible to receive a second

				or subsequent annual payment under this section only if the Secretary

				determines that the State has made progress, through the activities assisted

				under this subchapter, in maintaining increased payment rates.

								(B)Third and

				subsequent paymentsA State shall be eligible to receive a third

				or subsequent annual payment under this section only if the State has

				conducted, at least once every 2 years, an update of the survey described in

				paragraph (1)(A).

								(4)Requirement of

				matching funds

								(A)In

				generalTo be eligible to receive a grant under this section, the

				State shall agree to make available State contributions from State sources

				toward the costs of the activities to be carried out by the State pursuant to

				subsection (c) in an amount that is not less than 20 percent of such

				costs.

								(B)Determination

				of State contributionsSuch State contributions shall be in cash.

				Amounts provided by the Federal Government may not be included in determining

				the amount of such State contributions.

								(c)Use of

				funds

							(1)Priority

				useAn eligible State that receives a grant under this section

				shall use the funds received to significantly increase the payment rate for the

				provision of child care assistance in accordance with this subchapter up to the

				100th percentile of the market rate determined under the market rate survey

				described in subsection (b)(1)(A).

							(2)Additional

				usesAn eligible State that demonstrates to the Secretary that

				the State has achieved a payment rate of the 100th percentile of the market

				rate determined under the market rate survey described in subsection (b)(1)(A)

				may use funds received under a grant made under this section for any other

				activity that the State demonstrates to the Secretary will enhance the quality

				of child care services provided in the State.

							(3)Supplement not

				supplantAmounts paid to a State under this section shall be used

				to supplement and not supplant other Federal, State, or local funds provided to

				the State under this subchapter or any other provision of law.

							(d)Evaluations and

				reports

							(1)State

				evaluationsEach eligible State shall submit to the Secretary, at

				such time and in such form and manner as the Secretary may require, information

				regarding the State’s efforts to increase payment rates and the impact

				increased payment rates are having on the quality of child care in the State

				and the access of parents to high-quality child care in the State.

							(2)Reports to

				congressThe Secretary shall submit biennial reports to Congress

				on the information described in paragraph (1). Such reports shall include data

				from the applications submitted under subsection (b)(2) as a baseline for

				determining the progress of each eligible State in maintaining increased

				payment rates.

							(e)Indian tribes

				and tribal organizationsThe Secretary shall determine the manner

				in which and the extent to which the provisions of this section apply to Indian

				tribes and tribal organizations.

						(f)Payment

				rateIn this section, the term payment rate means

				the rate of reimbursement to providers for subsidized child care.

						.

			(e)PaymentsSection

			 658J(a) of the Child Care

			 and Development Block Grant Act of 1990 (42 U.S.C.

			 9858h(a)) is amended by inserting from funds

			 appropriated under section 658B(a) after section

			 658O.

			(f)AllotmentSection 658O of

			 the Child Care and Development Block Grant

			 Act of 1990 (42 U.S.C. 9858m) is

			 amended—

				(1)in subsection

			 (b)(1), in the matter preceding subparagraph (A)—

					(A)by striking

			 section 658B and inserting section 658B(a);

			 and

					(B)by inserting

			 and from the amounts appropriated under section 658B(b) for each fiscal

			 year remaining after reservations under subsection (a), before

			 the Secretary shall allot; and

					(2)in subsection

			 (e)—

					(A)in paragraph (1),

			 by striking the allotment under subsection (b) and inserting

			 an allotment made under subsection (b); and

					(B)in paragraph (3),

			 by inserting corresponding before

			 allotment.

					

